Citation Nr: 0003483	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-04 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for otitis media.

2.  Entitlement to service connection for a skin condition.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
August 1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.

The veteran's claim of entitlement to service connection for 
hearing loss is addressed in the remand attached to this 
decision.


FINDINGS OF FACT

1.  There is no competent evidence which shows that the 
veteran currently has otitis media or any current residuals 
of his inservice infected ear.

2.  There is no competent evidence which provides a nexus to 
show that any current skin condition was incurred in or 
aggravated by service or is proximately due to or the result 
of any disease or injury incurred in or aggravated by 
service, to include the veteran's inservice treatment for a 
skin condition.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for otitis media is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  The veteran's claim of entitlement to service connection 
for a skin condition is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that otitis media and a skin condition 
were incurred in or aggravated by service and that service 
connection for those conditions is warranted.  After a review 
of the record, the Board finds that the veteran has not met 
the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims of entitlement to service connection for otitis media 
and a skin condition are well grounded.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).


I.  Entitlement to service connection for otitis media.

In this claim, the determinative issues presented by the 
claim are (1) whether the veteran had otitis media during 
service; (2) whether he currently has otitis media; and if 
so, (3) whether any current otitis media is etiologically 
related to service or is proximately due to or the result of 
any disease or injury incurred in or aggravated by service.  
The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The veteran's December 1950 service entrance examination 
found his hearing to be 15/15 bilaterally.  Both right and 
left ears were found to be normal.

A review of the veteran's service medical records shows that 
he was seen December 16-23, 1953 for "infected ear" which 
was cleaned with alcohol and dry wick.  He was also seen 
February 19, 1954, and March 11, 1954 for "ear trouble."  
The veteran's August 1954 separation examination found his 
hearing to be 15/15 bilaterally for whispered voice and 
examination of his ears found them to be normal.

An August 1996 VA ear disease examination found the veteran's 
auricle was within normal limits.  External canals were 
within normal limits.  The tympanic membrane was normal.  The 
tympani were normal.  Mastoid was within normal limits.  The 
examiner found that there was no active ear disease process 
at the time of the examination, but did note sensorineural 
hearing loss in both ears.

The veteran provided credible testimony at his October 1999 
hearing before the undersigned that he has had ear problems 
continuously since service and is still treated "every once 
in a while."  At an August 1998 personal hearing, the 
veteran and his spouse both offered credible testimony that 
the veteran had ear problems continuously since service.  The 
Board notes that a claimant would not meet the burden imposed 
by § 5107(a) merely by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 611 (1992).  The medical evidence of record does not 
show any evidence that the veteran currently has otitis media 
or any current residuals as the result of his inservice 
infected ear.

As there is no current diagnosis of otitis media or of any 
current residuals of the veteran's inservice infected ear, 
the Board finds that the veteran's claim fails to show one of 
the required elements of a well grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Therefore, as it is not 
well grounded, the claim must be denied.


II.  Entitlement to service connection for a skin condition.

In this claim, the determinative issues presented by the 
claim are (1) whether the veteran had a skin condition during 
service; (2) whether he currently has a skin condition; and 
if so, (3) whether any current skin condition is 
etiologically related to his service or is proximately due to 
or the result of any disease or injury incurred in or 
aggravated by service.  The Board concludes that medical 
evidence is needed to lend plausible support for the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The veteran's December 1950 service entrance examination 
found his skin examination to be normal.  A November 1951 
service medical report shows that the veteran's skin had no 
rash or other difficulty except for a mild redness from 
exposure to sun.

A review of the veteran's service medical records also shows 
that he was seen in 1952 for a rash on his body due to a bad 
sun burn and treated with Calamine lotion.  The veteran was 
seen on February 7, 1954 for a rash on his back and treated 
with Calamine lotion.  The veteran was seen March 16, 1954, 
for a rash on his back.  He was seen March 24-25, 1954, for a 
rash on his back and treated with Calamine lotion with 
phenol.  The veteran was seen April 12-13, 1954, for a heat 
rash on his back and treated with Calamine lotion with 
phenol.

The veteran's August 1954 service separation examination 
found his skin examination to be normal.

A January 1996 private medical report notes a diagnosis of 
contact dermatitis.  An August 1996 VA skin examination found 
a dermatitis, eczema, tinea pedis, onychomycosis.  A 
September 1996 private medical report notes a diagnosis of 
contact dermatitis.  A November 1997 private medical report 
contains a diagnosis of dermatitis.  An April 1998 private 
medical report notes a diagnosis of chronic eczematous 
dermatitis, without relation to any medication or contactant.

However, the above recited medical examination reports do not 
relate any of those skin conditions to the veteran's service 
or to any inservice skin condition.

The veteran provided credible testimony at his October 1999 
hearing before the undersigned that he has had skin problems 
continuously since service.  Furthermore, at an August 1998 
personal hearing, the veteran and his spouse both offered 
credible testimony that the veteran had skin problems 
continuously since service  The Board notes that a claimant 
would not meet the burden imposed by § 5107(a) merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Tirpak v. Derwinski, 2 Vet. App. at 611 
(1992).  The competent medical evidence of record does not 
show any evidence that any current skin condition is 
etiologically related to the veteran's service or to any 
inservice skin condition.

As there is no competent medical evidence of record which 
provides a nexus or relationship between any current skin 
condition and the veteran's service or any inservice skin 
condition, the veteran's claim fails to show the required 
elements of a well grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Therefore, as it is not well grounded, 
the claim must be denied.


III.  Conclusion.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a claim which meets the requirement to submit 
a well grounded claim.  Since the veteran has not met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well 
grounded, they must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  In fact, the Board is 
prohibited from conducting development in a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  
However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the February 1998 statement 
of the case, the June 1998 supplemental statement of the 
case, the November 1998 supplemental statement of the case, 
and in the above discussion.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that they were not well 
grounded, the Board concludes that this was not prejudicial 
to the veteran.  See Edenfield v. Brown, 8 Vet. App 384 
(1995) (en banc) (where a Board decision disallows a claim on 
the merits and the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm the Board's 
decision on the basis of nonprejudicial error).  The Board, 
therefore, concludes that denying the appeal of the veteran's 
claims because the claims are not well grounded is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

Entitlement to service connection for otitis media is denied 
because the claim is not well grounded.  Entitlement to 
service connection for a skin condition is denied because the 
claim is not well grounded.


REMAND

The Board notes that a January 1997 rating decision denied 
entitlement to service connection for hearing loss as well as 
for otitis media.  The veteran submitted a November 1997 
notice of disagreement in which he stated that he disagreed 
with the decision to deny his claim of entitlement to service 
connection for "bad ears."  The February 1998 statement of 
the case and subsequent supplemental statements of the case 
address only the issue of entitlement to service connection 
for otitis media.  The Board finds that the veteran's 
November 1997 notice of disagreement must be construed to 
also represent disagreement with the issue of entitlement to 
service connection for hearing loss.  However, no statement 
of the case has been issued on that issue, and no appeal has 
been perfected.

The United States Court of Appeals for Veterans Claims has 
held that where a notice of disagreement has been filed with 
regard to an issue, and a statement of the case has not been 
issued, the appropriate Board action is to remand the issue 
to the RO for issuance of a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following 
development:

The RO should issue the veteran and his 
representative a statement of the case 
with regard to the issue of entitlement 
to service connection for hearing loss.  
The veteran should be informed of his 
appeal rights and of the actions 
necessary to perfect an appeal on that 
issue.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 



